Exhibit 10.2
 
[Kulicke and Soffa Industries, Inc. letterhead]


September 24, 2009




Mr. Michael J. Morris
[Morris’ home address]


Dear Mike,


This letter confirms our mutual agreement that, as the interim Chief Financial
Officer of Kulicke and Soffa Industries, Inc. (the “Company”), in addition to
the other benefits provided therein, you will be eligible to receive the
severance payments described under the Company’s Officer Severance Pay Plan (the
“Plan”), as in effect on the date of this letter, if (i) you remain employed
with the Company ninety (90) days after the employment start date of your
successor as Chief Financial Officer and (ii) you submit your resignation of
employment within thirty (30) days thereafter.  You acknowledge that any
severance to be paid under the Plan and this letter is conditioned upon you
executing the release provided in the Plan.  A copy of the Plan and the release
is attached as Exhibit A to this letter.


Please acknowledge you understand and agree with the arrangement described above
by signing below and returning a copy of this letter.
 

          Sincerely,                       /s/ C. Scott Kulicke  
 
 
C. Scott Kulicke
Chairman of the Board and
Chief Executive Officer
 



ACCEPTED AND AGREED




/s/ Michael J.
Morris                                                                
Michael J. Morris
 

--------------------------------------------------------------------------------

